Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on May 7, 2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Information Disclosure Statement
The information disclosure statement filed March 9, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the Office action of Chinese application no. 201811570088 dated December 29, 2020 referred to therein has not been considered.  Note that the applicant has not supplied a Chinese Office action dated December 29, 2020.

Drawings
The drawing correction of March 9, 2021 has been approved.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a first end region” on line 15 of claim 1 render the claims indefinite because the use of the word “first” implies that at least a second end region will be recited, however, the applicant has failed to set forth a second end region.  Recitations such as “a displacement path . . . is limited to positions” on lines 17-18 of claim 1 render the claims indefinite because it is unclear how a path is limited to positions.  Did the applicant intend to recite that the displacement path is limited by positions?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamminga et al. (US 9222296).  Hamminga et al. discloses a flap assembly for a vehicle, comprising:
a linear actuator drive 229 (fig. 7) having an actuator housing (labeled below) with a first housing end 250 articulated on a component 252 of a body of the vehicle, and an actuator rod 244 extending from a second end of the actuator housing (labeled below), the second end opposing the first end; 
a flap 16 (fig. 1) pivotably drivable about a pivot axis 260 from a closed position to an opened position by said linear actuator drive, wherein an external end 234 of the actuator rod is articulated on the flap at a radial spacing from said pivot axis; and 
a spring assembly 230 releasably disposed on the actuator housing at the second end of the housing, the spring assembly having a compression spring 230 with a first end (labeled below) and a second end (labeled below), the first end of the compression spring is supported on the housing and the second end of the compression spring acts on the flap when the flap is between the closed position and an initial opening angle of the flap of less than 10 degrees from the closed position, the compression spring being pretensioned by the flap when the flap is in the closed position, 
wherein the spring assembly further includes a sleeve-shaped spring housing 240 and a compression element 242, the spring housing having a first end region (labeled below) disposable on the actuator housing, and the compression element 242 being arranged between the compression spring and the flap and being displaceable in the spring housing 240, and a displacement path of the compression element within the 
the spring housing 240 and the compression element 242 have respective passage openings which are coaxial with the actuator rod and through which the actuator rod protrudes (claim 1);
wherein the compression spring 230 acts on the flap by way of the compression element 242 (claim 3);
wherein the compression spring 230 is a coil compression spring (claim 4);
wherein the first end region of the spring housing (labeled below) has an annular-disk-shaped support wall (labeled below) capable of being supported on the actuator housing of the actuator drive and on which the first end of the compression spring bears (claim 5);
wherein the spring housing 240 has a guide sleeve (labeled below) which in a coaxial manner extends from the support wall away from the actuator housing, and in which the compression spring is disposed (claim 6);
wherein the first end region of the spring housing (labeled below) that faces the actuator housing is capable of being plug-fitted onto the second end of the actuator housing (claim 8);
wherein the first end region of the spring housing (labeled below) that faces the actuator housing is capable of being fixed in one of a form-fitting and force-fitting manner to the second end of the actuator housing (claim 9).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamminga et al. as applied to claims 1, 3-6, 8 and 9 above, and further in view of Guillez et al. (US 7393040).  Guillez et al. discloses a flap assembly comprising a compression element 16 is displaceable in a guide sleeve 22, and the guide sleeve 22 has a detent 23 that delimits a maximum stroke of the compression element 16 (claim 7);
wherein the compression element 16 includes a flange portion (not numbered, but shown in figure 2) that interacts with the detent 23 to delimit the maximum stroke of the compression element (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hamminga et al. with a detent assembly, as taught by Guillez et al., to ensure that the compression spring remains within the spring housing to prevent the linear actuator drive from coming apart.

    PNG
    media_image1.png
    1317
    1106
    media_image1.png
    Greyscale




Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the detent comprising a securing ring disposed in an annular groove in an internal wall of the guide sleeve.  See claim 11.

Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive.
	The applicant’s argument that the Hamminga et al. fails to disclose that a displacement path of the compression element within the spring housing is limited to positions corresponding to pivoting angles of the flap from the closed position to the initial opening angle is not persuasive.  It should be noted that the displacement path can be defined as any portion of the stroke of the compression element within the spring housing.  In other words, the displacement path can be any portion of the length of the full stroke of the actuator since the applicant has not limited the displacement path to any particular length.  Additionally, the applicant has only defined the opening angle as being less than 10 degrees form the closed position.  Thus, one could choose an opening angle of 0.1 degrees or less.  Clearly, the compression element 230 would be 

Conclusion
THIS ACTION IS NOT MADE FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634